Citation Nr: 0108730	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to April 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

Initially, the Board notes that the veteran, in his 
substantive appeal (VA Form 9), requested a hearing before a 
traveling Member of the Board.  The RO, in a letter to the 
veteran dated January 23, 2001, informed the veteran that he 
had been scheduled for his requested hearing on March 2, 
2001.  The veteran failed to appear for this hearing, and 
there is no indication in the record that the veteran either 
failed to receive proper notice or that he requested a 
postponement.  As such, the Board will proceed as though the 
request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.702(d) (2000).

The Board also notes the veteran's statements that he is not 
represented by the Texas Veterans Commission.  Rather, he is 
being helped by his congressman.  In this respect, the Board 
finds no formal revocation of the power of attorney 
appointing the Texas Veterans Commission as the veteran's 
representative.  The Board also notes that the veteran is 
incompetent and has a legal custodian.  She has neither 
stated nor indicated that the power of attorney should be or 
has been revoked.  Accordingly, the Texas Veterans Commission 
is listed as the veteran's representative on the title page 
of this decision.


REMAND

Service connection for PTSD was first denied in an August 
1982 rating decision, and the veteran was informed of this 
determination that same month.  The veteran did not formally 
appeal this determination, although he filed another claim 
for service connection for PTSD in April 1983, within one 
year of the RO's August 1982 determination.  The RO informed 
the veteran, in May 1983 correspondence, that it considered 
his recent application as duplicative of the claim previously 
adjudicated, and, as such, it was dismissed.

In April 1993, the RO received the veteran's request to 
reopen his claim for service connection for PTSD, which it 
denied in an April 1994 rating decision.  The veteran was 
informed of this determination the following month, in May 
1994.  The veteran did not timely file an appeal as to this 
determination.  Accordingly, the April 1994 rating decision 
became final in accordance with applicable law.

In June 1998, the RO again received the veteran's request to 
reopen his claim for service connection for PTSD.  In 
correspondence to the veteran dated in June and October 1998, 
the RO informed the veteran that new and material evidence 
was necessary to reopen his claim.  The following month, in 
November 1998, arguably in response to the October 1998 
correspondence, the RO received notification that the veteran 
was in receipt of Social Security Administration (SSA) 
benefits.  The SSA Notice of Award letter does not reflect 
the disability or disabilities for which the veteran was 
awarded benefits, nor is the administrative decision and its 
accompanying medical records attached.  As such, the Board 
cannot ascertain the basis for the award of SSA benefits and 
the underlying disability.  Further, the veteran's SSA 
records are federal records in the possession of another 
federal agency, and there is a reasonable possibility that 
obtaining these records will assist the veteran in the 
development of his claim.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); see also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board points out the need for these records, as a review of 
the clinical evidence currently of record (both private and 
VA treatment records, as well as a December 1998 VA PTSD 
examination) fails to reveal a diagnosis of PTSD, even a 
provisional diagnosis of PTSD.  Rather, the record shows that 
the veteran has bipolar disorder.  The RO has denied 
entitlement to service connection for PTSD on the basis that 
the record does not reflect a diagnosis of PTSD.  Arguably, 
the veteran's SSA records might show that he is disabled due 
to PTSD.

Therefore, in light of the above, pursuant to VA's newly 
defined duty to assist, which applies to any claimant for VA 
benefits, the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD will not be decided pending a REMAND for 
the following actions:

1.  The RO should obtain the veteran's 
SSA records, including administrative 
decision and accompanying records, and 
incorporate them into the claims file.

2.  Upon receipt of the veteran's SSA 
records, the RO should then review the 
veteran's claim, in light of the content 
of these records, particularly the 
disability or disabilities for which the 
veteran is in receipt of benefits, 
including PTSD.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




